Citation Nr: 0200763	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  96-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$21,058, to include whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico in July 1994.  

In the July 1994 decision, the Committee cited fraud, 
misrepresentation, and bad faith as the bases for denial of 
the veteran's claim.  In an August 1997 remand, the Board 
requested that the Committee clarify its bases for denial, as 
a denial based on misrepresentation must be referred to the 
Inspector General or the Regional Counsel for further action.  
See 38 C.F.R. § 1.962(b) (2001).  The Board also requested 
that the RO prepare a detailed audit of the veteran's 
overpayment.  The RO prepared its audit in March 1999 and 
readjudicated the claim in a March 2000 Supplemental 
Statement of the Case, with bad faith cited as the basis for 
denial.  The case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, which 
has also informed the veteran of the type of evidence needed 
to substantiate his appeal. 

2.  The overpayment at issue, of $21,058, was created as a 
result of unreported income earned by the veteran while he 
was in receipt of VA pension benefits.

3.  The veteran was notified previously on several occasions 
that he was required to report all assets and income from any 
source as a condition of receiving VA pension benefits.

4.  The veteran's failure to report his earnings, while 
reflecting fault on his part, has not been shown to be 
deliberate or intentional.

5.  As the veteran's expenses during the pendency of this 
appeal are estimated to have exceeded his income by an amount 
vastly exceeding the overpayment of $21,058, recovery of this 
overpayment would produce significant financial hardship and 
essentially defeat the purpose behind the payment of VA 
benefits; moreover, waiver of recovery would not result in 
unjust enrichment to the veteran.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $21,058 is warranted on account of 
the undue hardship to the veteran that would result from such 
recovery.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).




	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural requirements

Initially, the Board observes that recently enacted 
legislation has eliminated the previous statutory requirement 
for a well-grounded claim, enhanced the VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded on the VA's duty to notify the claimant and 
representative, if any, concerning certain aspects of claim 
development.  See The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

A review of the claims file reflects that the RO's actions 
comply with the new statutory provisions.  The Board finds 
that, in the RO's February 1996 Statement of the Case and its 
March 2000 Supplemental Statement of the Case, the veteran 
was fully notified of the type of evidence needed to 
substantiate his claim for a waiver of overpayment.  See 38 
U.S.C.A. § 5103 (West 1991 & Supp. 2001).  Additionally, as 
discussed below, resolution of the veteran's claim is largely 
predicated on legal principles, rather than evidence.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  As such, the Board finds 
no basis for additional evidentiary development even though 
it is not apparent from the claims file that the veteran was 
notified of these newly enacted statutory provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

II.  Factual background

A review of the claims file reflects that the veteran was 
awarded VA pension benefits, with payments effective since 
November 1989.  Prior to February 1993, the documentation of 
amendments to the veteran's pension award reflects no 
earnings on the veteran's part.

In February 1993, the RO notified the veteran that there was 
a discrepancy between his reported income and a review 
conducted by the RO.  In response, in the same month, the 
veteran reported salaries of $5087.50 in 1990 and $5987.50 in 
1991, as well as a projected salary of $5200.00 in 1992; each 
salary was described as for part-time work.  

Subsequently, in December 1993, the RO proposed an adjustment 
to the veteran's pension benefits, retroactive from February 
1, 1990.  The veteran was notified that this adjustment was 
effectuated in a February 1994 letter.  In April 1994, the RO 
received the veteran's request for a waiver of the 
overpayment debt in the amount of $21,058.00.  The veteran 
also requested a personal hearing, and, during his June 1994 
RO hearing, he stated that he had been struggling with very 
high expenses and had been forced to cover expenses by 
performing part-time work.  While the veteran was reminded 
that he had an obligation to report all income, he testified 
that, since his work was for a limited number of hours and 
was sporadic in nature, he did not realize that it was the 
type of income that he was required to report.  The veteran 
also testified that his wife had been ill, particularly with 
diabetes and hypertension, and that her medications had 
greatly increased his regular expenditures.

In a July 1994 decision, the Committee denied the veteran's 
request for a waiver of the overpayment of $21,058.  This 
decision appears to reflect that the Committee cited fraud, 
misrepresentation, and bad faith as the bases for denial.  
Specifically, the Committee noted that the veteran 
misrepresented his income by failing to report his earnings.  
Following the Board's remand, the RO, in its March 2000 
Supplemental Statement of the Case, clarified that the proper 
basis for denial was a showing of bad faith.  The RO found 
that the veteran exhibited bad faith by consistently 
reporting no earnings during the period in question even 
though he was in receipt of wages.  




III.  Analysis

Generally, applicable laws and regulations authorize the 
payment of VA nonservice-connected disability pension to a 
veteran of a war who has the requisite service, is 
permanently and totally disabled, and does not have an annual 
income in excess of the applicable maximum annual pension 
rate specified in 38 C.F.R. § 3.23 (2001).  38 U.S.C.A. §§ 
1502, 1521 (West 1991 & Supp. 2001); 38 C.F.R. § 3.3 (2001).

Because pension benefits are based in part on income and net 
worth, a person who is receiving such benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.277, 3.660 (2001).  
Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3) (2001).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.963(a), 1.965(b) (2001).  In other words, any 
indication that the veteran committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-57 (1992).

The United States Court of Appeals for Veterans Claims has 
defined bad faith as "a willful intention to seek an unfair 
advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 
(1996).  The provisions of 38 C.F.R. § 1.965(b)(2) (2001) 
define bad faith as an unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.
(2) Balancing of faults.  Weighing fault 
of the debtor against Department of 
Veterans Affairs fault.
(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.
(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (2001).

The Board notes that, while the veteran has primarily 
questioned the equity issues implicated in this case, he has 
also contested the validity of the indebtedness at issue.  
Accordingly, the Board remanded this case back to the RO for 
an audit in August 1997, and, in March 1999, the RO completed 
such an audit.  The Board has reviewed the computations 
included in the audit report; these computations correlate 
with the disability pension award amendment letters issued by 
the RO between 1990 and 1993 and confirm an overpayment in 
the amount of $21,058.00.  The Board therefore finds that the 
amount of debt cited by the RO as being at issue is properly 
created and is the correct amount.  See also Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The next question for the Board is whether there is any 
indication of fraud, misrepresentation, or bad faith.  As 
noted above, the RO, in its March 2000 Supplemental Statement 
of the Case, narrowed the basis for denial of the veteran's 
claim to bad faith.  Nevertheless, the Board is less 
convinced that a showing of bad faith is, in fact, reflected 
by the record.  During his June 1994 VA hearing, the veteran 
indicated that his earnings during the period of time in 
question were for sporadic employment lasting brief periods 
of time.  Additionally, he indicated that his understanding 
was that, since the employment was for brief periods, he did 
not need to report such employment.  In view of the frequency 
of treatment for such disabilities as coronary artery disease 
and a depressive disorder and the veteran's age, the Board 
finds that the evidence of record does not conclusively show 
that his failure to report his additional income was the 
result of unfair or deceptive dealing for the purpose of 
gaining financial advantage.  Therefore, the Board does not 
conclude that bad faith was shown in this case, and this 
consideration is not a bar to the waiver of recovery of 
overpayment sought by the veteran.

The next questions at hand in this case concern equitable 
considerations.  The Board notes that, in not reporting 
additional income, the veteran bears some degree of fault in 
this case.  No corresponding fault has been shown on the part 
of the VA, nor has such fault been specifically alleged.  
However, the Board has balanced this fact against the 
evidence of record showing that a full recovery of the debt 
would deprive the veteran of basic necessities and would, in 
essence, nullify the objective for which VA benefits were 
initially intended.  

The Board has reviewed the veteran's financial status 
reports.  An April 1994 report indicates that, at that time, 
the veteran's total monthly income was $400, while his total 
monthly expenses were $1537.  A February 2001 financial 
status report reflects that the veteran's combined monthly 
net income was $815.50, while the total monthly expenses were 
$815.50.  Assuming that the difference between expenses and 
income between April 1994 and February 2001 was $1137 per 
month, the veteran's long-term expenses during that time (six 
years and ten months) would have exceeded his income by 
approximately $93,000.  This amount of money vastly exceeds 
the overpayment of $21,058 at issue in this case.  As such, 
recovery of this amount by the VA would certainly result in 
greater financial hardship to the veteran.  Moreover, to 
deprive the veteran of his financial means by recovering the 
amount of overpayment at issue would jeopardize the well-
being of a World War II veteran who served his country 
honorably.  This runs counter to the VA's express purpose to 
provide benefits and other services to veterans and their 
beneficiaries.  See 38 U.S.C.A. § 301(b) (West 1991 & Supp. 
2001).

The Board also notes that, while the record is essentially 
silent as to the question of whether the veteran changed 
position to his detriment because of reliance on VA benefits, 
there is no indication that waiver of recovery of overpayment 
in question would result in unjust enrichment.  Rather, the 
veteran's reported expenses have largely consisted of basic 
needs such as food, utilities, clothing, and housing, with 
relatively minor expenses for telephone usage and 
transportation.  As such, it is not shown that the benefits 
in question were used for other than their intended purpose.

In summary, then, the Board finds that the grave financial 
hardship that recovery of the overpayment of $21,058 would 
produce substantially outweighs the degree of fault of the 
veteran.  Such extreme financial hardship would have the 
effect of negating the purpose of VA benefits laws, and 
waiver of the overpayment in question would not unjustly 
enrich the veteran.  As noted above, the estimated long-term 
amount of the differences between expenses and income of the 
veteran substantially exceeds the amount of the overpayment 
at issue.  Therefore, it is the conclusion of the Board that 
the entire debt, of $21,058, should be waived.  As such, the 
veteran's claim is granted in full.


ORDER

Entitlement to a complete waiver of recovery of an 
overpayment of improved pension benefits in the calculated 
amount of $21,058 is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

